Title: [Diary entry: 22 May 1791]
From: Washington, George
To: 

Sunday 22d. Rode about 21 Miles to breakfast, and passing through the village of Granby just below the first falls in the Congaree (which was passed in a flat bottomed boat at a rope ferry) I lodged at Columbia, the newly adopted Seat of the Government of South Carolina about 3 miles from it, on the No. side of the river, and 27 from my breakfasting stage. The whole Road from Augusta to Columbia is a pine barren of the worst sort, being hilly as well as poor. This circumstance added to the distance, length of the Stages, want of water and heat of the day, foundered one of my horses very badly. Beyond Granby 4 miles, I was met by sevl. Gentlemen of that place & Wynnsborough; and on the banks of the River on the No. Side by a number of others, who escorted me to Columbia.